Opinion issued June 4, 2009













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00342-CR
____________

ROBERT CHRISTOPHER BATES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas
Trial Court Cause No. 84431



 
MEMORANDUM  OPINION
           On May 19, 2009, appellant, Robert Christopher Bates, filed a motion to
dismiss the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).